Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered January 17, 1995, which granted defendants-respondents’ motion for summary judgment dismissing the complaint and any cross claims against them, unanimously affirmed, without costs.
The IAS Court properly refused to consider plaintiff’s correction sheet to her deposition testimony, in which she claimed that the hole over which she tripped was in the street and not, as she had testified, on the sidewalk in front of the house owned by defendants, on the ground that the correction sheet lacked a statement of the reasons for making the corrections (CPLR 3116 [a]). Nor are we persuaded by the reason that was offered in plaintiff’s opposition to the motion, that she has difficulty communicating in English. The record shows that plaintiff testified through an interpreter whose adequacy was never challenged by her lawyer, acknowledged having fallen in the street more than on the single occasion that she wants to correct, and fully comprehended the questions posed to her. There being no issue that defendants’ driveway extended out to the street (cf., e.g., La Porta v Thompson, 178 AD2d 735), it cannot be said that defendants made a special use of the street, and the consequence of plaintiff’s admission must be summary judgment in favor of defendants (see, Granville v City of New York, 211 AD2d 195, 196-197). Concur — Wallach, J. P., Ross, Williams and Mazzarelli, JJ.